The opinion of the court was delivered by
Dixon, J.
This certiorari brings up an ordinance of the council of Atlantic City for the suppression of vice and immorality, passed June 14th, 1897, and a conviction of the prosecutor for the violation thereof.
The testimony shows that “An act concerning cities,” approved May 11th, 1886 {Gen. 8tat., p. 575), was duly “accepted” by the voters of Atlantic City at the charter election held November 2d, 1886.
According to that act no ordinance can be passed by the council unless the same shall have been introduced before the council at a previous stated meeting.
The ordinance now in question was introduced at a stated meeting held June 7th, 1897. That meeting being adjourned to June 14th, 1897, the ordinance was then passed.
This was unlawful. The adjourned session held on June 14th was but a part of the stated meeting commenced on June 7th. Staates v. Borough of Washington, 15 Vroom 605. The statute requires that the ordinance should not be passed at the same stated meeting at which it was introduced or substantially amended. Cowen v. Wildwood, 31 Id. 365, and cases cited.
The ordinance is therefore set aside, and with it, of course, the conviction of the prosecutor. The prosecutor is entitled to costs.